DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-Final action in response to an original application filed on 10/05/2020. Accordingly, claims 1-63 are currently pending. Claims 1, 22 and 43 are independent claims. Claims 4, 5, 7, 9, 10, 12, 16, 18, 19, 20, 21, 25, 26, 28, 30, 31, 33, 35, 37, 39, 40, 41, 42, 44-63 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8, 11, 13-15, 22-24, 27, 29, 32, 34, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0091838 A1) in view of Naghian et al. (US 2006/0002328 A1).

Regarding claims 1, 22 and 43, a method comprising: 
forming a cluster, [Figure shoes a cluster, See Paragraph 83], comprising at least two network nodes, [Figure 8, wherein a cluster includes multiple nodes MT], wherein each of said [Figure 18, wherein a network node MT, includes a transceiver Ref # 181, Paragraph 13], 
continuously acquiring, by each of said network nodes in said cluster, cluster topological data from at least some of said other network nodes, [FIG. 13. Upon receipt of link information from another terminal (S131), the mobile terminal device 20 starts the processing of FIG. 13 and stores the link information thus received in the topology table 29A (S132), (Kobayashi et al., Paragraph 93)],
continuously transmitting, by each of said network nodes in said cluster, to at least some of said other network nodes in said cluster, said acquired topological data, [When the mobile terminal device itself is a cluster head or a gateway, the received link information is transferred (S135), (Kobayashi et al., Paragraph 93)],
designating, based at least in part on said transmitted topological data, a cluster head, [when an entry exists in the adjacent terminal table 27A in S113, it is confirmed whether a cluster head exists among the adjacent terminals in the entry (S115). Here, when a cluster head exists, the mobile terminal device itself becomes a member (S116) and one terminal among the existing cluster heads is designated as a terminal that constitutes the tree (S117). The method for selecting one of the cluster heads may select the cluster head with the smallest ID, may select the cluster head with the largest ID, may select the cluster head randomly or may select the cluster head with the most stable communication, (Kobayashi et al., Paragraph 79)],
Kobayashi et al. fails to explicitly teach that the network nodes comprises at least one application server and selecting, by said cluster head, at least one of said other network nodes 
Naghian et al. teaches that the master node may become a PTT server in this situation. When so, the basic functionality of the gateway node (master) includes management and control of user and control plane functions of the PoH Service within the cluster and possibly in interaction with the network server, (Naghian et al., Paragraphs 63 and 64), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kobayashi et al. by including that the master node may become a PTT server in this situation. When so, the basic functionality of the gateway node (master) includes management and control of user and control plane functions of the PoH Service within the cluster and possibly in interaction with the network server, (Naghian et al., Paragraphs 63 and 64), in order to provide push-to talk function reliably also via singlehop or multihop direct radio links while controlled over the overlay networks like cellular or Internet, (Naghian et al., Paragraph 8).

Regarding claims 2 and 23, the method wherein at least one of said acquiring and said transmitting is only from said other network nodes that are one-hop neighboring network nodes of said network node, [The link information thus transferred is received by the terminals adjacent to the MT#7 that performed the transfer (MT#5, MT#6, MT#8, and MT#9), (Kobayashi et al., Paragraphs 103 and 104].

Regarding claims 3 and 24, the method wherein, with respect to said acquiring, each of said one-hop neighboring networks is located downstream from said network node, and, with respect to said transmitting, each of said one-hop neighboring networks is located upstream from said network node, [Kobayashi et al., Figures 8, 9 and 10].

Regarding claims 6 and 27, the method wherein each of said network nodes is a mobile cellular network node, and wherein each of said mobile cellular network nodes comprises at least an access radio, a core network, a backhaul radio device, and one or more application servers, [Kobayashi et al., Figures 1, 2 and 9].

Regarding claims 8 and 29, the method wherein said application server comprises at least one application selected from the group consisting of: voice communication, data communication, push-to-talk communication, and video communication, [the messages transmitted via the push-to talk service are not limited to voice messages, (Naghian et al., Paragraph 92)].

Regarding claims 11 and 32, the method wherein said acquiring and said transmitting comprises acquiring and transmitting information regarding said at least one application server of each network node, and wherein said selecting is based, at least in part, on said information regarding said at least one application server of each network node, [The method for selecting one of the cluster heads may select the cluster head with the smallest ID, may select the cluster head with the largest ID, may select the cluster head randomly or may select the cluster head with the most stable communication, (Kobayashi et al., Paragraph 79)].

Regarding claims 13 and 34, the method wherein said selecting is based, at least in part on cluster parameters selected from the group consisting of: centralization of data path, minimization of hops among network nodes, minimization of transmission delays, network node load balancing, maximization of bandwidth, and previous selection choices by said cluster head, [The method for selecting one of the cluster heads may select the cluster head with the smallest ID, may select the cluster head with the largest ID, may select the cluster head randomly or may select the cluster head with the most stable communication, (Kobayashi et al., Paragraph 79)].

Regarding claim 14, the method wherein at least one of said network nodes turns off its respective application server when not included in said selecting, [a regular PoC server can be used, but new features are required. For example, the PoC server, which could then be a PoH server, would need to support local ad hoc networks by, e.g., managing services, managing floor control using a Trunk Node etc., (Naghin et al., Paragraph 35)].

Regarding claims 15 and 36, the method wherein said acquiring and said transmitting comprises acquiring and transmitting network node configuration information, and wherein said network node configuration information comprises at least some of: internet protocol (IP) addresses, hardware identifiers, Media Access Control (MAC) address, address of application server, type of application server, radio frequencies (RF), radio access network (RAN) parameters, and security information, [the network node A1 is the source node in this example, and it starts to discover the remaining nodes A2 to A4 by referring to the AODV, for example, from which it knows the identity of the other nodes and how he can reach them (i.e., address and the like), (Naghian et al., Paragraph 41)].

Claims 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0091838 A1) in view of Naghian et al. (US 2006/0002328 A1) and further in view of Li et al. (US 2019/0387458 A1).

Regarding claims 17 and 38, Kobayashi et al. teaches a mobile communication system that includes plurality of cluster heads, (Abstract), 
Kobayashi et al. fails to explicitly teach that each of said network nodes is configured to detect a conflict with another of said network nodes based, at least in part, on said configuration information and wherein said network node is further configured to transmit a message to said another network node, and wherein said message comprises data with respect to said detected conflict, 
Li et al. teaches that n step 6 of FIG. 18, ALE1 1008 or aSLE2 1010 either multicasts ID conflict notice to aSLE1 1002 or aSLE3 1004, or broadcasts ID conflict notice too all with suggested resolution to ID conflict, (Li et al., Paragraph 402), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kobayashi et al. by including that each of said network nodes is configured to detect a conflict with another of said network nodes based, at least in part, on said configuration information and wherein said network node is further configured to transmit a message to said another network node, and wherein said message comprises data with respect (Li et al., Paragraph 402), in order to discovering ad hoc Service Layer Entities (aSLEs) either deployed in ad hoc or switched from normal operation mode to ad hoc mode can support an IoT service in a distributive self-organized system, (Li et al., Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478